Citation Nr: 0704619	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-24 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation benefits, in the calculated amount of $19,612.40 
(American dollars).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from actions of the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio.  

In April 2006, a hearing on appeal was held before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  That hearing was held in Cleveland, Ohio.  A 
transcript of the hearing has been produced and has been 
included in the claims folder for review. 

The issue addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The veteran needs not take any 
action until he is so contacted.  


FINDINGS OF FACT

1.  In 1986, the veteran was awarded an increased evaluation 
for his service-connected disabilities.  Notice of his 
entitlement was accompanied by information that set forth 
factors affecting the right to payment, including the effect 
of incarceration on benefits.

2.  The veteran was incarcerated for a felony in October 
1987.  The veteran was paroled in March 2000.

3.  The veteran was incarcerated again in May 2001 and was 
released from jail in August 2002.  

4.  The veteran's incarceration resulted in an overpayment of 
compensation benefits.  

5.  The evidence of record does not show that there was 
fraud, misrepresentation of a material fact, or bad faith on 
the part of the veteran that resulted in the overpayment.  


CONCLUSION OF LAW

The overpayment of compensation was not created through 
fraud, misrepresentation of a material fact, or bad faith on 
the part of the veteran.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.965(b)(2) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), made several amendments to the law governing 
certain VA claims, to include redefining VA's duty-to-assist 
and notification obligations.  However, these changes are not 
applicable to claims such as the one decided herein.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) in Barger 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).

A review of the record indicates that the veteran was granted 
a 60 percent combined disability evaluation in December 1986.  
Five months later, the veteran was incarcerated in the local 
correctional facility.  The RO was notified of the 
incarceration within two months of the actual date he was put 
behind bars.  In October 1987, the veteran was formally 
convicted of a felony.  The VA received notification of that 
conviction from the Cuyahoga County Prosecuting Attorney's 
Office in November 1987.  That office informed the VA that 
the veteran's length of sentence would be between three and 
fifteen years, plus six months for a parole violation.  As a 
result of that notification, the amount of compensation being 
paid to the veteran was reduced.  The veteran was sent 
notification of the reduction via a letter from the RO; that 
letter was sent to the veteran in December 1987.  The letter 
also informed the veteran that if an overpayment had 
previously occurred, he would be responsible for repayment of 
the overpayment.  

The veteran was subsequently released from jail in November 
1990.  However, he was re-incarcerated in August 1991.  
During the period from November 1990 to August 1991, the 
veteran's compensation amount was readjusted, and the 
appropriate amount was paid to him.

As noted, the veteran returned to jail in August 1991.  The 
VA was informed by the veteran of this incarceration in 
February 1992.  The veteran remained in jail until March 2000 
when he was paroled.  The veteran remained out of jail until 
May 2001 when he was returned to prison.  The VA received 
notification of this latest period of incarceration in July 
2001.  The veteran was subsequently released in August 2002.  

In July 2003, the RO sent the veteran a letter proposing to 
reduce his compensation and notifying him that an overpayment 
had occurred.  The claim was forwarded to the Committee which 
determined that an overpayment in the amount of $19,612.40 
had occurred.  The Committee further denied the appellant's 
request for waiver of the overpayment.  It was further 
determined that the veteran had not acted in bad faith in the 
creation of the indebtedness.  Fraud and misrepresentation 
was also not found.  The Committee further found that 
granting a waiver to the veteran would result in unjust 
enrichment on the part of the veteran and that it would be 
unfair if the VA did not collect on the debt.  

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving compensation must notify the 
VA of all circumstances which will affect his or her 
entitlement to receive, or the rate of, the benefit being 
paid.  38 C.F.R. § 3.660(a)(1) (2006).  As a direct result of 
the appellant's failure to promptly report his incarceration, 
he has been overpaid compensation benefits in the calculated 
amount of $19,612.40 (American dollars).  

Waiver of recovery of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. §§ 1.962(b), 1.965(b) (2006).  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (citing 38 
C.F.R. § 1.965).  Misrepresentation of a material fact must 
be more than non-willful or mere inadvertence.  38 C.F.R. § 
1.962(b) (2006).  Bad faith is defined as:

. . . generally describ[ing] unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a 
debt arising from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government.

38 C.F.R. § 1.965(b)(2) (2006).

After a review of the evidence of record, and the contentions 
presented by the appellant, it is the opinion of the Board 
that there is no indication of fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of the 
overpayment.  The Committee stated in its Statement of the 
Case that the appellant was given notice of the need to 
update VA on his status, including incarceration for more 
than 60 days, each year when his benefits were adjusted due 
to cost of living legislation.  The record does include notes 
from the veteran to the VA informing the VA of his 
incarceration.  However, these notifications occurred after 
the veteran was already in jail or after the VA inquired of 
the veteran's incarceration status.  Hence, the Board does 
not find the necessary intent on the part of the veteran that 
satisfies the criteria under 38 C.F.R. 1.965(b) (2006).  
Tardiness or a failure to remember does not equate to bad 
faith.  This does not mean that he may not be found at fault 
in its creation, but merely indicates that the acts, which 
led to its creation, do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation, or bad 
faith.  The appellant's failure to timely report information 
relevant to his conviction led to the creation of the 
overpayment, but such action does not automatically preclude 
the waiver of recovery of the overpayment that was 
consequently established by such failure.  Therefore, the 
waiver is not precluded under the provision set forth in 38 
U.S.C.A. § 5302(a) (West 2002).


ORDER

Waiver of recovery of the overpayment of compensation 
benefits is not precluded by a finding of fraud, 
misrepresentation, or bad faith, and to this extent only, the 
appeal is granted.  


REMAND

Since no legal bar to waiver is present, the Board must 
determine whether collection of the current debt would be 
contrary to the principles of equity and good conscience.  
See 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.965 
(2006).  However, before the Board makes a determination on 
this, the Board believes that additional development should 
occur.  

Specifically, although the veteran has not disputed the fact 
that the overpayment has occurred, he has neither agreed nor 
disagreed with the amount calculated for repayment.  More 
importantly, after reviewing the record, it is unclear to the 
Board how the amount of the debt was arrived at.  That is, in 
the Committee's decision, hinted that the debt was calculated 
based on the veteran's incarceration in October 1987.  
However, the claims folder suggests that numerous audits of 
the veteran's account were accomplished between 1987 and 
1990, and again from 1991 to 2000.  Those audits appear, on 
their face, not to show overpayments.  Nevertheless, it is 
difficult to discover the exact overpayments because the 
Committee has not provided an audit with their decision.  
Moreover, the Committee also insinuated that the calculation 
was based upon an incarceration period starting in March 2000 
and extending to August 2002.  However, a review of the 
veteran's medical records indicates that the veteran 
underwent a VA Compensation and Pension Examination in May 
2001.  The examination report specifically noted that an exam 
of the veteran was done - meaning that he was present and not 
incarcerated.  In other words, if the veteran was not 
incarcerated during the period in question, then he was 
eligible to receive compensation benefits at a rate higher 
than 10 percent.  As such, an overpayment may not have been 
created.  

In other words, the Board is of the opinion that while the 
appellant has not specifically contested the amount of the 
overpayment at issue, the Board nonetheless finds that the 
exact amount of the overpayment should be calculated and any 
appropriate notification of that amount occur.  That is, it 
is not apparent from the record the exact amount of the 
overpayment herein at issue, or how the RO arrived at that 
amount.  The determination of the proper creation of the 
overpayment is relevant to the veteran's request for waiver 
of that overpayment.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  In general, waiver determinations, which do 
not involve fraud, misrepresentation, or bad faith by the 
claimant, should be waived only when it is shown that the 
recovery would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963 (2006).  The Board emphasizes that waiver decisions are 
based upon the evidence of record, which, in essence, places 
the burden of proof upon the claimants.  See 38 C.F.R. 
§ 1.966 (2006).  Hence, the RO should conduct an audit which 
would reveal precisely the period of the overpayment, and 
what benefit amounts were due and paid to the veteran.

Once said audit has occurred, the RO/AMC should contact the 
VA Debt Management Center (DMC) and request that a new VA 
Debt Management Center letter be sent to the veteran 
informing him of the amount of his indebtedness.  On remand, 
the RO/AMC must obtain copies of all available records 
related to the matter on appeal to include a copy of the DMC 
letter notifying the appellant of the amount of the 
overpayment(s) incurred and his right to request a waiver.

Additionally, the record does not show that the veteran has 
submitted a recent financial status report.  It would be 
useful to obtain a current financial status report to 
determine how what his financial circumstances are, and 
whether any collection of the debt would be detrimental to 
the veteran's well-being and cause undue financial hardship.  

The Board regrets any further delay in this case; however, 
under the circumstances of this case, further assistance is 
required.  Accordingly, further appellate consideration will 
be deferred and the case is REMANDED to the RO via the AMC 
for the following actions:

1.  Because the question of overpayment 
involves when the veteran was 
incarcerated, and when he was on parole, 
the RO/AMC should contact the State of 
Ohio Corrections Department (Ohio 
Department of Rehabilitation and 
Correction) and ask that they complete a 
VA Form 21-4193 (Notice to VA of Veteran 
or Beneficiary Incarcerated in Penal 
Institution).  It is further recommended 
that the Cuyahoga County Prosecuting 
Attorney Office, at 1200 Ontario, 
Cleveland, Ohio, be contacted and asked 
for the same information.  Both offices 
should be contacted so that a complete 
listing of the periods of incarceration 
may be obtained.  The information 
obtained should then be included in the 
claims folder for review.

2.  The RO/AMC should then undertake an 
audit of the appellant's compensation 
benefits account, from January 1986 to 
the present, in order to provide the 
basis for the calculation of the 
overpayment in this case.  The amounts 
and sources of income and the period in 
which the overpayment is based should be 
set forth in detail.  This audit should 
reflect, on a month-by-month basis, the 
amounts actually paid to the veteran, as 
well as the amounts properly due or 
deducted due to mitigating circumstances.  
In addition, the audit should include the 
amount of the overpayment that was repaid 
by the veteran, if any.  A copy of the 
written audit should be inserted into the 
claims file and another provided to the 
veteran.

3.  The RO/AMC should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets (to include 
bank account information).  Once 
obtained, all documentation should be 
associated with the claims folder.

The RO's/AMC's Committee on Waivers and Compromises 
(Committee) should then readjudicate the appellant's request 
for waiver of recovery of the overpayment of compensation 
benefits - in the amount calculated pursuant to the above- 
described action - with express consideration of the 
provisions of 38 C.F.R. §§ 1.962, 1.963, 1.963(a), and 
1.965(a) (2006), and each element of the of equity and good 
conscience standard.  If the claim continues to be denied, 
the RO/AMC should provide to the appellant and his 
representative with an appropriate supplemental statement of 
the case and should afford them the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


